NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0345n.06

                                         No. 19-1467


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                 FILED
                                                                               Jun 11, 2020
 TERESA GIBSON,                                        )                   DEBORAH S. HUNT, Clerk
                                                       )
         Plaintiff-Appellant,                          )
                                                       )
 v.                                                    )      ON APPEAL FROM THE
                                                       )      UNITED STATES DISTRICT
 MGM GRAND DETROIT, L.L.C.,                            )      COURT FOR THE EASTERN
                                                       )      DISTRICT OF MICHIGAN
         Defendant-Appellee.                           )
                                                       )


Before: SUHRHEINRICH, DONALD, and MURPHY, Circuit Judges.

         BERNICE BOUIE DONALD, Circuit Judge. Plaintiff Teresa Gibson alleges gender

discrimination under Title VII and the Michigan Elliott-Larsen Civil Rights Act (ELCRA). After

working at Defendant MGM Grand Detroit, LLC (MGM) for years as a plumber in the casino,

Gibson applied for three different positions at MGM but was denied. Each position went to a man.

She filed Equal Employment Opportunity Commission (EEOC) charges related to two of the three

positions and later brought suit against MGM. The district court granted summary judgment to

MGM on all of Gibson’s claims. Even assuming that Gibson satisfies the prima facie case for each

of the three positions, she still fails to create a genuine dispute that the legitimate, non-

discriminatory reason—Gibson was not the most qualified candidate for any of the three

positions—offered by MGM in all three cases was pretext. As such, we AFFIRM the district

court.
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


                                      I. BACKGROUND

       A. Statement of Facts

       Teresa Gibson alleges that she suffered gender discrimination under Title VII and ELCRA

over the course of two years when MGM denied her three different promotions. First, in 2015,

Gibson applied for an engineering job (Engineer I-FACE) on the Fix and Clean Everything

(FACE) team in the hotel. Next, in 2016, Gibson applied for an engineering position (Engineer

II-FACE) in the hotel. Soon after, Gibson applied for another engineering position (Engineer III-

Journeyman) in the plumbing department. Gibson did not receive any of the three positions, and

each went to a man. Jimmie Valentine and Ernest Lewis made all three hiring decisions. MGM

and Gibson’s union partially negotiated the job requirements for each of the positions for which

Gibson applied; we begin there.

Labor Agreement- Descriptions of the Relevant Jobs

       MGM bargained with the Detroit Casino Council and agreed on a job classification system

for its maintenance and engineering employees. Maintenance trainees are classified into four

different levels. Engineers are classified into three different levels with various specialties,

including painting, engineering, carpentry, electrical, and plumbing. In the bargaining agreement,

MGM and Detroit Casino Council agreed that union employees “shall be awarded promotional

opportunities for which they are qualified before new [e]mployees are hired. The qualifications

required for a position will be determined by the Employer; such determination shall not be

arbitrary or capricious.”

       Under the labor agreement, the parties agreed that all engineers are required to have a

minimum of two years’ experience in building maintenance in the hospitality or service industry,

or some equivalent maintenance experience. The lowest tier, Engineer I, requires a “trade related



                                               -2-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


certification or license where mandated by trade regulatory requirements.” The next tier, Engineer

II, requires (1) a minimum of 3-5 years building maintenance experience in the hospitality or

service industry, or some equivalent experience in a different industry; (2) trade related

certification or license where required;1 (3) 2-5 years’ experience in Kitchen and Refrigeration (K

& R); (4) Chlorofluorocarbon (CFC) Type II or better qualification; (5) Heating, Ventilation, and

Air Conditioning (HVAC) 3rd Class Refrigeration license; and (6) passage of electrical courses.

The next tier, Engineer III, requires (1) a minimum of 8 years of building maintenance experience

in the hospitality or service industry, or some equivalent experience in a different industry; (2)

trade related certification or license where required;2 (3) 8 years of K & R experience; (4) Type III

or Universal CFC license along with a First Class Refrigeration license or unlimited refrigeration

Journeyman license; (5) electric, millwright, plumbing, locksmith, or journeyman experience; and

(6) completion of 1000 hours of accredited schooling.

Teresa Gibson

        Teresa Gibson began working at MGM in 1999 as a maintenance trainee. After completing

her plumber’s certification, she became an Engineer I-Plumber in 2002 or 2003. Since then, she

has not completed any other training, educational, or vocational programs, but she has hands-on

experience in the casino. As of 2015, she had approximately 15 years’ experience working in the

casino’s women’s bathrooms and kitchens. While not part of her every-day responsibilities, she

also occasionally replaces receptacles and sockets, works in the carpentry shop, and does K & R

work. Based on her experience working at MGM, Gibson also testified that, in her position as an

Engineer I-Plumber, she does many, if not all, of the same things that an Engineer III-Plumber


1
  The agreement also notes that “[f]ive (5) years of trade experience may be an acceptable alternative for license
requirements.”
2
  The agreement also notes that “[e]ight (8) years of experience may be an acceptable alternative for the license
requirement.”

                                                       -3-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


would do. She also testified that she has worked in the hotel “[a] few times,” taking occasional

plumbing calls when needed.

Hiring Managers- Jimmie Valentine & Ernest Lewis

       Lewis and Valentine were the hiring managers during the relevant time period, and they

jointly interviewed and declined to promote Gibson. In 2010, MGM hired Lewis as an engineering

supervisor, and he was promoted to engineering manager in 2011, a role in which he had hiring

duties. Lewis testified that the only female employee he has ever interviewed for a promotion is

Gibson. He also testified that he had previously offered a job to two female candidates, but they

both declined.

       Valentine started working at MGM in 2000 as an engineer. He was quickly promoted to

engineering supervisor, and, in 2003, he became an engineering manager, where he has hiring

duties. He previously promoted a female employee Amy Winton to Engineer III-Painter. He also

previously hired another female employee, Patty Logan, as an Engineer III-Plumber, and testified

that Logan had a journeyman license.

The Other Candidates- Marcus Weldon & Joseph Davis

       MGM promoted Marcus Weldon to fill the Engineer I-FACE and Engineer II-FACE

positions over Gibson. Weldon worked as a housekeeper in the MGM hotel from 2007 to 2014.

In 2014, he became a Maintenance Engineer Trainee on the FACE team where he worked for

approximately ten to eleven months until he was promoted to the Engineer I-FACE position in

2015. While he was working for the hotel as a housekeeper, Weldon also worked part-time as an

electrical apprentice and completed an Associate Degree of Applied Science with a certificate in

electronic engineering technology at a local community college. He was also working on getting

certified in HVAC when he interviewed in 2015 for the Engineer II-Plumber position. As a



                                               -4-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


housekeeper, Weldon regularly dealt with guests in the hotel, including delivering items to rooms

for guests, and he also worked with the FACE team when the FACE team did paint projects or

carpet repairs.

       MGM hired Joseph Davis to fill the Engineer III-Journeyman position in 2016. Although

Davis was an external candidate, he had worked for MGM previously. Davis began working as a

plumber in 1996. He earned his journeyman license in 2005 and his master plumber license in

2011. Davis also held an HVAC certification.

First Position- Engineer I-FACE Team

       In 2015, Gibson applied for a lateral position in the hotel: Engineer I-FACE. During the

interview process, Valentine and Lewis used a rating system of 1 (low) to 5 (high) to rate Gibson

and Weldon in various categories: technical experience, business acumen, customer focus,

interpersonal communication, teamwork, related education/training, and computer skills.

Valentine and Lewis also had the two of them give written answers to several questions.

       Gibson interviewed on May 19, 2015. Valentine gave her average to low marks in the

various categories with 3s in business acumen, customer focus, interpersonal communication, and

teamwork and 1s in technical experience and related education/training. Lewis gave her the exact

same marks, with the exception of a 4 instead of a 3 for interpersonal communication. In the

comments section on the interview sheet, Valentine wrote, “Has not done the job.” Lewis wrote,

“Not enough hotel experience or knowledge of procedures.”

       Weldon interviewed the same day. Valentine gave Weldon high marks with 4s in technical

expertise, interpersonal communication, and related education/training and 5s in business acumen,

customer focus, and teamwork. Lewis gave the exact same scores with the exception of a 5 instead

of a 4 for interpersonal communication. In the written comments, Valentine wrote, “Will work



                                               -5-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


well . . . . Did well on the interview.” Lewis wrote, “Great interview. Great overall knowledge

of job responsibility & guest service. Continuing his education with the union and university.”

       MGM hired Weldon over Gibson, but Gibson did not file an EEOC charge based on that

decision.

Second Position- Engineer II-FACE Team

       Gibson applied for the Engineer II-FACE Team position in 2016. For this position, the

parties provided a job description (in addition to the labor agreement requirements), and, as

relevant, it requires (or prefers where indicated) (1) three years building maintenance in hospital

or service industry, preferably in a hotel, resort, or industrial complex; (2) trade-related

certification, with five years of experience as an acceptable alternative; (3) knowledge of

mechanical, electrical, and basic guest room equipment; (4) previous experience repairing Bartech,

Inncom, and NXTV systems; and (5) completion of post-secondary engineering program

preferred.

       Valentine and Lewis interviewed Gibson for this position on March 2, 2016, and they used

the same interview sheet with a range of 1 (low) to 5 (high) for various categories. Valentine and

Lewis both gave Gibson 2s in technical experience and related education/training, and they gave

her 3s in business acumen, customer focus, interpersonal communication, and teamwork.

Valentine commented, “[S]aid she dose [sic] not know the Hotel—But she should get the job—

worked here 17 years.” Lewis commented, “Candidate has never worked in a hotel and has no

experience with Bartech, NXTV, Inncom.”

       Valentine and Lewis interviewed Weldon the same day, using the same sheet. Valentine

and Lewis both gave Weldon 4s in technical experience, business acumen, teamwork, and related

education/training, and they gave Weldon 5s in customer focus and interpersonal communication.



                                                -6-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


Valentine commented, “Will work well in Guest Service of the Hotel & Repair Service. Has done

guest call’s [sic] and did a good job at it.” Lewis wrote, “Great interview. Candidate is very

knowledgeable in Hotel service, engineer mechanical skills. Obtained AAS from HFCC while

working with the Company. Recommended for promotion & Eng. II position.”

        During their depositions, Valentine and Lewis both testified consistently with their

contemporaneous notes and evaluations, noting that Weldon was more qualified for a hotel

position. When asked whether Gibson’s 17 years of experience on the casino-side outweighed

Weldon’s 15 months of experience on the hotel-side as an engineer, Valentine testified, “No. Once

again, I’m basing this on guest interaction. I know Marcus is seeing three, four, five guests a day

at a minimum, where Teresa may speak to several people going through the casino, but it’s not

that type of interaction.” He continued, “She doesn’t have a lot of back and forth conversation

with the guests on the floor, where Marcus is back and forth with the guests regularly.” Valentine

also testified about Weldon’s teamwork, “Weldon was working with two or three other FACE

team members at the time and they had to work as a team . . . to handle the guest calls and to learn

all the systems, so he had more of that smaller, more intimate connection with the” FACE team.

Later in the deposition, he also testified that Weldon had training on the mini bars, the television

systems, and the phone systems.

        Lewis testified that, when he asked Gibson if she had any skill sets for the hotel, Gibson

said no. Lewis also testified that he had offered Gibson opportunities to work or shadow in the

hotel to enhance her skill sets and learn the hotel, but, again, she refused. Finally, he testified that

Gibson was not qualified for this position, “She did not have—possess the hospitality service

within the hotel for that position, nor did she have the skill set to do that . . . .”




                                                    -7-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


         Gibson testified, during her deposition, that she believed that Weldon was more qualified

than her for the Engineer II-FACE position.

Third Position- Engineer III-Journeyman

         Gibson applied for the Engineer III-Journeyman position at the same time that she applied

for the Engineer II-FACE position, and Valentine and Lewis interviewed her for both at the same

time. As such, her ratings are the same as previously noted in the last section. Valentine

commented, “Dose [sic] not have a Journeyman license.” Lewis commented, “Candidate doesn’t

have journey man’s plumbers license. (Required for position).”                         The position description

specifically noted, “Journeyman license required.”

         Valentine and Lewis also interviewed and then hired Joseph Davis for this position. Lewis

gave Davis 4s for business acumen, interpersonal communication, and teamwork and 5s for

technical expertise, customer focus, and related education/training. Valentine gave the same

scores, with the exception of a 5 instead of a 4 for business acumen. Lewis commented, “Great

candidate, very knowledable [sic].” Valentine commented, “Would work well with the team.”

         Again, Valentine and Lewis testified consistently with their contemporaneous notes.

During his deposition, Lewis noted that a journeyman’s license was required for the position.

Valentine said the same, “[A]s far as the [Engineer III-Journeyman position], she didn’t have the

journeyman license.” He testified that, “If they don’t present me with a journeyman’s license, I’m

not going to put down to proceed forward because they don’t have it.” Valentine also explained

that, while the labor agreement says that experience may be a substitute for a journeyman’s license,

it was not in this case based on the job description and qualifications for this specific position.3



3
 Valentine’s testimony is also consistent with the wording of the labor agreement. It states that “[e]ight (8) years of
experience may be an acceptable alternative for the license requirement.” Furthermore, the agreement also states that
“[t]he qualifications required for a position will be determined by” MGM.

                                                         -8-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


        B. Procedural History

        On March 21, 2016, Gibson filed a charge with the EEOC. She wrote:

        I began my employment with [MGM] on May 28, 1999. I am currently employed
        as an Engineer One.
        On February 1, 2016, and again on February 26, 2016, I applied two separate
        positions. One position for an Engineer Two and the second one Engineer Three.
        The first position was awarded to a less senior[,] less qualified employee; the
        second was awarded to an outside employee. I have the most seniority.
        I believe I was denied promotional opportunities due to my gender, female, in
        violation of Title VII of the Civil Rights Act of 1964, as amended.

She made no mention of the Engineer I-FACE position in the charge.

        On May 25, 2017, Gibson filed a complaint against MGM in state court in Wayne County,

Michigan, alleging violations of Title VII and ELCRA. MGM properly removed the case to

federal district court.

        On May 21, 2018, MGM moved for summary judgment. Initially, the district court denied

MGM’s motion. After this Court released our opinion in McDaniels v. Plymouth-Canton Cmty.

Sch., 755 F. App’x 461 (6th Cir. 2018), however, the district court asked for briefing on whether

that decision should change its analysis on summary judgment. After allowing the parties to brief

the issue, the district court reversed itself and granted summary judgment in favor of MGM.

        For the first position (Engineer I-FACE), the district court held that her claim “fails on

exhaustion grounds under Title VII, and on the merits under both Title VII and ELCRA.” For the

second position (Engineer II-FACE), the district court held, “Since Plaintiff has raised no genuine

issue of material fact as to the pretextual character of MGM’s stated rationale for its decision to

award the ‘Engineer II – FACE Team’ position to Weldon, MGM is entitled to summary judgment

on Plaintiff’s Title VII and ELCRA claims . . . .” For the third position (Engineer III-Journeyman),

the district court found that “Plaintiff has offered no evidence on which a reasonable jury could




                                                -9-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


find that this proffered explanation[—Davis was more experienced and had a journeyman’s

license—]was pretextual” and, thus, granted summary judgment to MGM.

         Gibson moved for reconsideration on February 7, 2019, but the district court denied that

motion on April 10, 2019. Gibson, then, filed her notice of appeal on April 29, 2019.

                                               II. LAW

         A. Standard of Review

         “We review the district court’s grant of summary judgment de novo.” Romans v. Mich.

Dep’t of Human Servs., 668 F.3d 826, 835 (6th Cir. 2012). “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A “[d]efendant bears

the burden of showing the absence of a genuine dispute of material fact as to at least one essential

element of Plaintiff’s claims.” Romans, 668 F.3d at 835. A genuine dispute exists when a plaintiff

presents “sufficient evidence from which a jury could reasonably find in [her] favor.” Id. When

reviewing a grant of summary judgment in favor of the defendant, we draw all reasonable

inferences in favor of the plaintiff. Id.

         “Normally, we review a district court’s decision regarding a motion for reconsideration for

an abuse of discretion. Where, however, as here, the motion seeks reconsideration of a summary-

judgment grant, we review the decision de novo as though we were reviewing the summary

judgment grant.” Jimkoski v. State Farm Mut. Auto. Ins. Co., 247 F. App’x 654, 659 (6th Cir.

2007).

         B. Title VII/ELCRA Framework

         Under Title VII, employers cannot “fail or refuse to hire . . . any individual . . . because of

such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a). Before filing a lawsuit based on discrimination



                                                  -10-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


under Title VII, a plaintiff must exhaust her administrative remedies by filing a charge with the

EEOC. Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 361-62 (6th Cir. 2010).

       In a failure to promote case based on circumstantial evidence, a plaintiff must first show a

prima facie case of discrimination by proving four elements: “(1) she is a member of a protected

class; (2) she applied for and was qualified for a promotion; (3) she was considered for and was

denied the promotion; and (4) an individual of similar qualifications who was not a member of the

protected class received the job at the time plaintiff’s request for the promotion was denied.” White

v. Columbus Metro. Hous. Auth., 429 F.3d 232, 240 (6th Cir. 2005).

       If a plaintiff successfully establishes the prima facie case, then “the burden of production

shifts to the defendant to articulate a legitimate, nondiscriminatory reason for its actions.” Cline

v. Catholic Diocese of Toledo, 206 F.3d 651, 658 (6th Cir. 2000) (quotations omitted). A plaintiff

can then “refute the legitimate, nondiscriminatory reason that an employer offers to justify an

adverse employment action by showing that the proffered reason (1) has no basis in fact, (2) did

not actually motivate the defendant’s challenged conduct, or (3) was insufficient to warrant the

challenged conduct.” Grace v. USCAR, 521 F.3d 655, 670 (6th Cir. 2008) (quotations omitted).

       ELCRA claims “are analyzed under the same evidentiary framework used in Title VII

cases.” Ondricko v. MGM Grand Detroit, LLC, 689 F.3d 642, 652 (6th Cir. 2012) (quotations

omitted).     Under ELCRA, however, “mere disproof of an employer’s proffered

‘nondiscriminatory’ reason is insufficient to survive summary disposition, unless such disproof

also raises a triable question of discriminatory motive, not mere falsity.” Lytle v. Malady, 579
N.W.2d 906, 918 (Mich. 1998).




                                                -11-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


        C. McDaniels

        Because the district court reversed its decision based on this Court’s decision in McDaniels

v. Plymouth-Canton Cmty. Sch., 755 F. App’x 461 (6th Cir. 2018), it warrants some initial

discussion.    In McDaniels, the defendant, Plymouth-Canton Community Schools (PCCS)

organized its maintenance employees into a three-tier system with custodians, assistant head

maintenance custodians, and plant engineers. Id. at 463. PCCS had one or two female plant

engineers, but the current maintenance director had never actually hired a female plant engineer.
Id. at 465.

        The plaintiff alleged sex discrimination because she was passed over three times when she

applied to be a plant engineer, each time in favor of a man. Id. at 463. By agreement between the

union and PCCS, maintenance employees could take a series of courses that would help during

promotion decisions. Id. at 463-64. The plaintiff had taken every single one of those courses

except one. Id. at 464. For one of the positions, PCCS hired someone who had only worked for

them for one year, id. at 466, whereas the plaintiff had worked for PCCS for approximately 16

years, id. at 464.

        After the plaintiff established her prima facie case, PCCS offered two legitimate,

nondiscriminatory reasons for choosing men for the plant engineer positions: (1) the men had

“demonstrated hands-on experience to a greater degree than” the plaintiff and (2) “some of the

hiring decisions were motivated by the stronger familiarity and personal relationships that

members of the hiring committees had with the successful candidates.” Id. at 469.

        The Court noted that “an employer may give greater weight to some qualifications than

others and may look to qualifications that are not expressly articulated in the job description.” Id.

at 470. The Court ultimately concluded that the plaintiff had failed “to show that a reasonable jury



                                                -12-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


could find that [the d]efendant’s articulated non-discriminatory motive was pretext for gender

discrimination.” Id at 472.

                                               III. ANALYSIS

        A. First Position- Engineer I-FACE Team

        Gibson does not dispute that the district court correctly dismissed her Title VII claim for

the Engineer I-FACE position based on her failure to include it in her EEOC charge, so we deal

only with her ELCRA claim on appeal. Furthermore, MGM does not dispute that Gibson met the

prima facie case for this position; as such, we examine whether the district court correctly

determined that Gibson has failed to present sufficient evidence from which a jury could

reasonably find in her favor on the issue of pretext. See Romans, 668 F.3d at 835. Gibson has not

presented sufficient evidence to rebut the legitimate, nondiscriminatory reason offered by MGM.

        MGM argues that it hired Weldon over Gibson for the Engineer I-FACE position because

MGM believed that Weldon was more qualified for the position. Gibson responds that she had 16

years of experience as a plumber in the casino versus Weldon’s six months4 of experience working

as a maintenance engineer trainee in the hotel. Gibson also argues that Valentine’s and Lewis’

failure to promote women in the past is evidence that the proffered reason was pretext.

        Because we do not have a specific job description for this position, we cannot know exactly

what all the qualifications were for the Engineer I-FACE team position, but, in McDaniels, we

held that employers could look at qualifications not expressly articulated in the job description and

give greater weight to some qualifications over others. McDaniels, 755 F. App’x at 470. So, even

if we assume that the job description did not include anything about hotel experience, there is

nothing improper about MGM considering hotel experience if it can prove that it actually


4
  Gibson fails to explain where she got this number, and the evidence shows that Weldon had worked as a maintenance
trainee for approximately ten to eleven months.

                                                       -13-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


considered that experience at the time and is not offering it now as a pretextual reason for hiring

Weldon over Gibson.

       Looking at their contemporaneous notes, it is clear that Valentine and Lewis considered

hotel experience and continuing education in their hiring decision. The notes from the interviews

show that they valued the hotel experience of Weldon, who also had years of experience dealing

with guests on the hotel-side through his work in housekeeping. Meanwhile, Valentine and Lewis

noted that Gibson did not have hotel experience. Furthermore, Gibson has offered no evidence to

demonstrate that Valentine and Gibson did not consider hotel experience important in the hiring

decision, Lytle, 579 N.W.2d at 918, and Gibson testified that she had only worked in the hotel a

few times. In addition to the hotel experience, Lewis also noted that Weldon was continuing his

education while Gibson had not taken classes since 2003. Accordingly, Gibson has failed to offer

sufficient evidence to rebut the legitimate, non-discriminatory reason offered by MGM.

       Furthermore, Gibson’s repeated claim that Valentine and Lewis had never promoted a

female before is contradicted by the evidence. Valentine specifically testified that he was involved

in the promotion of Amy Winton to Engineer III-Painter. Additionally, both Valentine and Lewis

testified that they offered other positions to female applicants. Besides offering conclusory

allegations in brief after brief, Gibson has failed to rebut that testimony.

       We, therefore, affirm the district court in its grant of summary judgment on the claims

related to the Engineer I-FACE team position.

       B. Second Position- Engineer II-FACE Team

       MGM does not argue that Gibson failed to meet the prima facie case, and, instead, it offers

a legitimate, non-discriminatory reason for hiring Weldon over Gibson for the second time:




                                                 -14-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


Weldon was again more qualified than Gibson. Gibson fails to offer sufficient evidence to rebut

this reason.5

        Gibson cannot show that the proffered reason “has no basis in fact.” Grace, 521 F.3d at

670. On the contrary, she herself testified that she believed that Weldon was more qualified for

the Engineer II position.

        Furthermore, she cannot show that the proffered reason “did not actually motivate the

defendant’s challenged conduct[] or [] was insufficient to warrant the challenged conduct.” Grace,
521 F.3d at 670. The position description mentions qualifications or background knowledge that

Weldon had that Gibson did not. Specifically, the position description called for hotel experience,

knowledge of basic guest room equipment, and experience with the tv, internet, and phone

systems. Weldon had that experience and background while Gibson did not, as Gibson admitted.

Moreover, the contemporaneous notes of the interviews show that Valentine and Lewis considered

just that during the interview process, with Lewis specifically commenting on Gibson’s lack of

hotel experience and experience with the tv, internet, and phone systems. Valentine also noted

that Gibson said she did not have hotel experience during the interview. On the other hand,

Valentine and Lewis both noted during their interview with Weldon that he had hotel experience.

Finally, Gibson has failed to persuade us that this lack of hotel experience was an insufficient

reason to warrant hiring Weldon over Gibson.

        As we did in McDaniels, we find that Gibson “is unable to show that a reasonable jury

could find that [MGM’s] articulated non-discriminatory motive was pretext for gender

discrimination under any of the three approaches,” McDaniels, 755 F. App’x at 472, and we affirm




5
  Because the analyses under ELCRA and Title VII are almost identical, Ondricko, 689 F.3d at 652, we treat them like
singular claims.

                                                       -15-
No. 19-1467, Gibson v. MGM Grand Detroit, LLC


the district court’s grant of summary judgment to MGM on Gibson’s claims related to the Engineer

II position.

         C. Third Position- Engineer III-Journeyman

         Finally, as to the Engineer III position, MGM again argues that it hired Joseph Davis

because he was more qualified than Gibson.6                    Gibson fails to rebut that legitimate, non-

discriminatory reason and offers almost no argument on the issue. Both Valentine and Lewis noted

that Gibson did not have a journeyman license for plumbing during the interview. Meanwhile, the

interview questionnaires show that Davis had journeyman and master plumber licenses.

         In her brief, Gibson does not argue that she was more qualified than Davis, but instead

focuses on the collective bargaining agreement, which states that MGM should promote from

within if there is a qualified candidate. Even if true, however, that does not rebut that Davis was

more qualified. Gibson may have some claim with the union or some other cause of action, but it

does not create a genuine dispute on the issue regarding whether Davis was more qualified than

her for the Engineer III position.

         Accordingly, we affirm the district court’s grant of summary judgment on Gibson’s claims

related to the Engineer III position.

                                              IV. CONCLUSION

         Because Gibson has failed to create a genuine dispute regarding MGM’s proffered

legitimate, non-discriminatory reasons for hiring Weldon and Davis over Gibson, we AFFIRM

the district court’s grant of summary judgment to MGM.




6
 MGM also argues that Gibson was not even qualified for the job and that her case should fail at the prima facie stage.
Because the pretext analysis is so straightforward, we assume, without deciding, that Gibson was qualified for the
position.

                                                        -16-